                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY
                                    NEWARK DIVISION

 EDUARDO RIVAS FERNANDEZ, individually
 and on behalf of all others similarly situated,
                                                              CIV. A. NO.
                       Plaintiff,

 vs.                                                          JURY TRIAL DEMANDED

 BLUESOURCE, LLC,

                         Defendant.
                                                              CLASS/COLLECTIVE ACTION


                                                              PURSUANT TO 29 U.S.C. §
                                                              216(b)/ FED. R. CIV. P. 23


                              PLAINTIFF’S COLLECTIVE ACTION
                               AND CLASS ACTION COMPLAINT

                                           I.      SUMMARY

    1.            Eduardo Rivas Fernandez (Fernandez) brings this lawsuit to recover unpaid overtime

wages and other damages from Bluesource, LLC (Bluesource) under the provisions of section 216(b)

of the Fair Labor Standards Act of 1938 (the “FLSA”), as amended 29 U.S.C. §§ 201, et seq., the

Puerto Rico Wage Payment Statute (the “PRWPS”), 29 L.P.R.A. §§ 171, et seq., §§ 250, et seq., and

§§ 271, et seq.

    2.            Fernandez and those similarly situated regularly worked for Bluesource in excess of 40

hours each week. As shown below, Bluesource failed to properly compensate Fernandez and all other

similarly situated workers. When these workers were paid a day rate, they were not paid overtime.

When they were paid hourly, Bluesource failed to properly calculate their rate of pay, by failing to

include all remuneration received, thereby depriving them of the appropriate rate of overtime pay.



                                                    1


         Case 1:21-cv-00404-LCB-JLW Document 1 Filed 05/19/21 Page 1 of 19
Bluesource also improperly classified Fernandez and those similarly situated as independent

contractors. This action seeks to recover the unpaid overtime wages and other damages owed to these

workers.

                                        II. JURISDICTION AND VENUE

    3.           This Court has original subject matter jurisdiction pursuant to 28 U.S.C. § 1331

because this action involves a federal question under the FLSA. 29 U.S.C. § 216(b).

    4.           Venue is proper in the U.S. District Court Southern District of Florida, Fort

Lauderdale Division pursuant to 28 U.S.C. § 1391(b).

    5.           The Court has federal jurisdiction over this action pursuant to the jurisdictional

provisions of the Class Action Fairness Act, 28 U.S.C. § 1332(d). The Court also has supplemental

jurisdiction over any state law sub-class pursuant to 28 U.S.C. § 1367.

    6.           Bluesource maintains its headquarters in Durham, North Carolina in the U.S. District

Court Middle District of North Carolina, Durham Division.

                                               III. PARTIES

    A. Eduardo Rivas Fernandez

    7.           Fernandez is an adult resident of Puerto Rico. His written consent to be a party

Plaintiff is on file with this Court.

    8.           Fernandez worked for Bluesource from November 2017 to October 2018. He was

hired as a master electrician through Bluesource and performed work on electric generators for ACP,

Bluesource, and Louis Berger in Puerto Rico.

    9.           He was paid a flat day-rate of $450 per day regardless of the number of hours he

worked. He customarily worked 12 or more hours a day, and consistently worked over 60 hours a

week. He was not paid overtime for hours worked over 40 in a workweek. He was allowed one lunch

break but no other breaks.



                                                    2


         Case 1:21-cv-00404-LCB-JLW Document 1 Filed 05/19/21 Page 2 of 19
   10.           Fernandez was later paid hourly for his work, but when he was paid hourly, his “fringe”

pay was not included in his regular rate. His paychecks therefore did not include all remuneration into

calculating the overtime that he should have received.

   B. Opt-In Plaintiffs

   11.         The following Plaintiffs who have opted into this matter were also employed by
Bluesource (the “Opt-In Plaintiffs”):
         Angela McGovern
         Eduardo Rivas Fernandez
         Miguel Isaac-Alicea
         Rolando Arroyo-Bracero
         Elveen Samalot- Lopez
         Raymond Torres-Roman
         Alejandro Martinez
         Jason Roman Pagan
         Wigberto Torres Rivera
         Emely Rivera
         Roberto Silva
         Ruben Santana-Torres
         Luis A Ruiz-Rosado
         Gabriel Ortiz-Negron
         Rene Y Gonzalez-Ramos
         Israel Dilan
         Jose A. Lugo
         David Rosa Malave
         Gabriel Cochran
         Raymond Diaz
         Roxanna Feliciano
         Ernesto Vazquez- Roche
         Tali Albarran



                                                    3


         Case 1:21-cv-00404-LCB-JLW Document 1 Filed 05/19/21 Page 3 of 19
Ivan Rosario-Pantoja
Axel Ledesma-Hernandez
Eric Delgado Ortiz
Luis A Miranda
Animari Otero
Brian A. Colon
Chase Criswell
Reynaldo Marquez Perez
Angel Lopez-Perez
Jonathan Tirado-Doncel
Heidy Soler
Amanda Motes
Jaime E Rubio
Kristian Abrams
Edwin Rivera-Serrano
Miguel Dones-Lopez
Jason Pagan-Castellano
Dolores Oliver
Keishla Andino
Logan Menser
Lorny Seda
Johnny Rivera-Vega
Angel Ortiz
Jared Burcham
Billy Carpenter
Josh Farrar
Michael Cedus
Earl Copeland
Brent Sandefur
Patrick Hall


                                4


Case 1:21-cv-00404-LCB-JLW Document 1 Filed 05/19/21 Page 4 of 19
         Willie Britt
         Michael Liston
         Isaac Barrett
         Adan Sanchez Rivera
         Jonathan Hornback
         Daniel Velasquez-Ortiz

   12.           These Opt-in Plaintiffs worked through Bluesource for Louis Berger in Puerto Rico.

   13.           Like Fernandez, the Opt-in Plaintiffs were paid a day rate without overtime

compensation.

   14.           Like Fernandez, the Opt-in Plaintiffs provided relief work after the hurricanes.

   15.           The Opt-in Plaintiffs customarily worked 12 or more hours a day, and consistently

worked over 60 hours a week. They were not paid overtime for hours worked over 40 in a workweek.

   C. Fernandez represents multiple proposed classes under the FLSA and Rule 23

   16.           Fernandez brings this action on behalf of multiple classes. First, Fernandez brings this

action individually and on behalf of all other similarly situated workers who were classified as

independent contractors and paid by Bluesource’s day-rate system. Bluesource paid each of these

workers a flat amount for each day worked and failed to pay them overtime for all hours that they

worked in excess of 40 hours in a workweek. The class of similarly situated employees or potential

class members sought to be certified is defined as follows (the “Day Rate Class”):

         All workers employed by or on behalf of Bluesource and any subsidiaries, alter
         egos, or co-employers who were classified as independent contractors and paid
         a day-rate while staffed to Louis Berger.

   17.           Plaintiff Fernandez also brings this action individually and on behalf of all other

similarly situated workers who were classified as independent contractors and paid by Bluesource as

hourly employees, whose overtime rate was improperly calculated. The class of similarly situated

employees or potential class members sought to be certified is defined as follows (the “Hourly Class”):



                                                    5


         Case 1:21-cv-00404-LCB-JLW Document 1 Filed 05/19/21 Page 5 of 19
          All workers employed by or on behalf of Bluesource and any subsidiaries, alter
          egos, or co-employers who were classified as independent contractors and
          received an hourly rate plus fringe payments while staffed to Louis Berger.

    18.           The Day Rate Class and the Hourly Class are collectively the “Putative Class

Members.”

    19.           Fernandez further seeks class certification pursuant to FED. R. CIV. P. 23 under

Puerto Rico Law (the “Puerto Rico Class”).

    20.           Fernandez brings this action on behalf of themselves and on behalf of the Puerto Rico

Class:

          All workers employed by or on behalf of Bluesource and any subsidiaries, alter
          egos, or co-employers who were classified as independent contractors and paid
          a day-rate or received an hourly rate plus fringe payments in Puerto Rico while
          staffed to Louis Berger.

    21.           Defendant Bluesource, LLC is a North Carolina limited liability company. It has made

a special appearance in this case.

    22.           Bluesource and Louis Berger worked together in concert to employ the Putative Class

Members in Puerto Rico.

    23.           A Wage & Hour investigation was conducted regarding Louis Berger and Bluesource’s

pay practices.

    24.           The Case ID is 1841216.

    25.           Louis Berger agreed to pay more than $5,000,000.00 in back wages for it and the

subcontractors.

    26.           One of these subcontractors was Bluesource.

    27.           The pay practices found to be overtime violations are the same pay practices which

Fernandez and the Putative Class Members were subjected to and are at issue in this lawsuit.

                                     IV. COVERAGE UNDER THE FLSA

    28.           At all times hereinafter mentioned, Bluesource has been an employer within the

                                                    6


          Case 1:21-cv-00404-LCB-JLW Document 1 Filed 05/19/21 Page 6 of 19
meaning of the Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

    29.            At all times hereinafter mentioned, Bluesource has been part of an enterprise within

the meaning of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

    30.            At all times hereinafter mentioned, Bluesource has been part of an enterprise engaged

in commerce or in the production of goods for commerce within the meaning of Section 3(s)(1) of

the FLSA, 29 U.S.C. § 203(s)(1), in that said enterprise has and has had employees engaged in

commerce or in the production of goods for commerce, or employees handling, selling, or otherwise

working on goods or materials that have been moved in or produced for commerce - such as relief

work equipment, hand tools, computers, automobiles, and cell phones – by any person and in that

said enterprise has had and has an annual gross volume of sales made or business done of not less

than $500,000 (exclusive of excise taxes at the retail level which are separately stated).

    31.            At all times hereinafter mentioned, Fernandez and the Putative Class Members were

engaged in commerce or in the production of goods for commerce.

    32.            At all times hereinafter mentioned, Bluesource has been an employer within the

meaning of 29 L.P.R.A. § 250b and 24 V.I.C. § 1 et seq.

    33.            As will be shown through this litigation, Bluesource treated Fernandez, and indeed all

of their hurricane relief workers that were classified as independent contractors or employees and paid

a daily rate without overtime compensation or whose overtime rate was miscalculated.

    34.            Bluesource’s misclassification of Fernandez and the Putative Class Members as

independent contractors does not alter their status as employers for purposes of this FLSA collective

or class action.




                                                     7


          Case 1:21-cv-00404-LCB-JLW Document 1 Filed 05/19/21 Page 7 of 19
                                                  V.       FACTS

      35.          Following the massive devastation caused by Hurricane Irma and Hurricane Maria,

FEMA and other state and federal governmental departments, such as the Department of the Army

implemented programs to provide aid and repairs to Puerto Rico and the Virgin Islands.

      36.          As of November 1, 2018, FEMA alone awarded more than $4 billion for public

assistance programs. 1

      37.          As part of these efforts, Louis Berger was awarded multiple contracts for power

generation and repair. It deployed “more than 300 staff and independent contractors on the ground

in support of the Federal Emergency Management Agency (FEMA), U.S. Army Corps of Engineers

(USACE), U.S. Postal Service (USPS) and Defense Logistics Agency (DLA) missions to bring much

needed manpower, equipment and supplies” to residents of Puerto Rico2 and the Virgin Islands.

      38.          Louis Berger was the prime contractor and subcontracted this work through

Bluesource and other subcontractors. Upon information and belief, Louis Berger and Bluesource

shared supervision and control of Fernandez and the Putative Class Members’ work schedules,

determined their rate and method of payment, and jointly maintained employment records for work

performed under the governmental programs. These entities jointly provided delivery, repairs, and

service and maintenance on generators for use in Puerto Rico and the Virgin Islands.

      39.          To implement this work, the Bluesource hired workers such as Fernandez to perform

skilled and manual labor to provide handyman, laborer, or mechanic services.

      40.          For this work, Fernandez and the Putative Class Members were misclassified as

independent contractors. While exact job titles and job duties may differ, these workers are subjected

to the same or similar illegal pay practices for similar work.


1   https://www.fema.gov/news-release/2018/11/01/fema-public-assistance-funding-tops-4-billion-puerto-rico
2   https://www.louisberger.com/news/relief-bound-puerto-rico-and-virgin-islands


                                                          8


            Case 1:21-cv-00404-LCB-JLW Document 1 Filed 05/19/21 Page 8 of 19
   41.          For the Day Rate Class, Bluesource classified all of these workers as independent

contractors and paid them a flat sum for each day worked, regardless of the number of hours that

they worked that day (or in that workweek) and failed to provide them with overtime pay for hours

that they worked in excess of 40 hours in a workweek.

   42.          For the Hourly Class, Bluesource improperly excluded certain payments it called

“fringe” payments from the regular rate of pay, and as a result Fernandez and the Hourly Class

members were not paid overtime at the proper overtime rate required by federal law.

   43.          Bluesource’s pay practices violate the FLSA and Puerto Rico wage laws.

   44.          Fernandez and the Putative Class Members generally provided labor, transportation,

and/or mechanical services in connection with restoration of power in Puerto Rico after the

hurricanes, including installing, maintaining, servicing, and fueling generators. Initially, some were

paid a day rate by Bluesource, but were then switched to hourly pay, paid him an overtime rate, as well

as some “fringe” pay. Even though in certain instances the overtime rate was 1.5 times the regular

hourly rate; it did not incorporate the fringe pay and as a result the overtime rate was improper.

   45.          Fernandez and the Putative Class Members had no power to hire or fire other workers.

All aspects of their work were controlled by Bluesource and Louis Berger. Bluesource and Louis

Berger retained the authority to hire and fire, they issued pay, supervised, controlled, and directed

Fernandez and the Putative Class Members, and they controlled all aspects of Fernandez and the

Putative Class Members’ job activities.

    46.         Bluesource and Louis Berger set Fernandez and the Putative Class Members’ rates of

pay and work schedule and prohibited them from working other jobs for other companies while they

were working on jobs for Bluesource. Bluesource and Louis Berger directly determined Fernandez

and the Putative Class Members’ opportunity for profit and loss. Fernandez and the Putative Class

Members’ earning opportunity was based on the number of days Bluesource scheduled them to work.



                                                   9


          Case 1:21-cv-00404-LCB-JLW Document 1 Filed 05/19/21 Page 9 of 19
    47.         Bluesource and Louis Berger ordered the hours and locations Fernandez and the

Putative Class Members worked, tools used, and rates of pay received.

    48.         Fernandez and the Putative Class Members were economically dependent on

Bluesource and Louis Berger during their employment.

    49.         Fernandez and the Putative Class Members did not incur operating expenses like rent,

payroll, marketing, and insurance.

    50.         No real investment was required of Fernandez or the members of the Putative Class

to perform their jobs; they did not bring building supplies, tools, or equipment to the island. These

items were provided by Bluesource and Louis Berger or its clients.

    51.         The job functions of Fernandez and the members of the Putative Class were primarily

manual labor/technical in nature, requiring little to no official training, much less a college education

or other advanced degree.

    52.         The members of the Putative Classes did not have any supervisory or management

duties. Finally, for the purposes of their overtime claims, the members of the Putative Class

performed substantially similar job duties related to repair work and maintenance on generators for

use in Puerto Rico’s recovery efforts.

    53.         Fernandez performed routine transportation, manual, and technical labor duties that

were largely dictated by Bluesource and Louis Berger and/or their clients.

    54.         All of the members of the Putative Classes performed the same or similar job duties

and are subjected to the same or similar policies and procedures, which dictate the day-to-day activities

performed by each person.

    55.         The members of the Putative Class also worked similar hours and were denied

overtime as a result of the same illegal pay practice. They all worked in excess of 40 hours each week

and were often scheduled for 12 hour shifts for weeks at a time. Instead of paying them overtime,



                                                   10


      Case 1:21-cv-00404-LCB-JLW Document 1 Filed 05/19/21 Page 10 of 19
Bluesource paid the members of the Putative Classes a day-rate or an inappropriate overtime rate and

misclassified them as independent contractors.

   56.         Bluesource’s policy of failing to properly pay its independent contractors, including

Fernandez, violates the FLSA because these workers are, for all purposes, employees performing non-

exempt job duties.

   57.         Because Fernandez and the Putative Class Members were misclassified as independent

contractors by Bluesource and/or paid the incorrect overtime rate, they should receive the correct

amount of overtime for all hours that they worked in excess of 40 hours in each workweek.

   58.         Bluesource’s day-rate system and fringe pay practices violate the FLSA because

Fernandez and the Putative Class Members did not receive the correct amount of pay for hours

worked over 40 hours each week.

                                      VI.    FLSA VIOLATIONS

   59.         As set forth herein, Bluesource has violated, and are violating, Section 7 of the FLSA,

29 U.S.C. § 207, by employing employees in an enterprise engaged in commerce or in the production

of goods for commerce within the meaning of the FLSA for workweeks longer than 40 hours without

compensating such employees for their employment in excess of 40 hours per week at rates no less

than 1 and ½ times the regular rates for which they were employed.

   60.         Bluesource knowingly, willfully, or in reckless disregard carried out this illegal pattern

or practice of failing to pay the Putative Class Members overtime compensation. Bluesource’s failure

to pay overtime compensation to these employees was neither reasonable, nor was the decision not

to pay overtime made in good faith.

   61.         Accordingly, Fernandez and the Putative Class Members are entitled to overtime

wages, plus liquidated damages, attorney’s fees and costs.




                                                  11


      Case 1:21-cv-00404-LCB-JLW Document 1 Filed 05/19/21 Page 11 of 19
                                    VII. PUERTO RICO VIOLATIONS

   62.         Fernandez brings this claim under Puerto Rico law as a Rule 23 class action.

   63.         Puerto Rico law requires employers like Bluesource to pay employees at one and one-

half (1.5) times the regular rate of pay for hours worked in excess of forty (40) hours in any one week.

Bluesource was subject to Puerto Rico Law and Fernandez and the Puerto Rico Class Members are

entitled to overtime pay under this law. P.R. Laws Ann. tit. 29 § 271 et seq (“Law 379”).

    64.        Bluesource has violated Puerto Rico law by failing to compensate their employees for

hours worked in excess of 40 hours per week at rates less than 1 and ½ times the regular rates for

which they were employed.

    65.        Puerto Rico Code 29 L.P.R.A. § 171, et seq., limits the deductions that can be taken

from a worker's wages. Bluesource made illegal deductions from the wages of Fernandez and the

Putative Class Members. These deductions were not authorized and were done willfully.

    66.        Puerto Rico Code 29 L.P.R.A. § 173 requires employers to pay their employees for all

hours worked, at intervals not to exceed 15 days. If employee is dismissed from work, he must be paid

no later than the next official payday. Bluesource regularly and willfully failed to properly pay

Fernandez and the Putative Class Members and failed to do so in the time required. Puerto Rico Code

provides that employers who violate the provisions of this act are liable to affected employees for

unpaid wages, liquidated damages of an amount equal to the amount owed, costs, attorney's fees, and

other appropriate relief. 29 L.P.R.A. § 177.

    67.        Puerto Rico Code 29 L.P.R.A. § 185a, et seq., applies to protect workers from wrongful

discharge. Any employee who is terminated without just cause is entitled to mandatory severance

under Puerto Rico law. “Just cause for discharge of an employee shall be understood to be that which

is not based on legally prohibited reasons and on a whim of the employer.” 29 L.P.R.A. § 185b.




                                                  12


      Case 1:21-cv-00404-LCB-JLW Document 1 Filed 05/19/21 Page 12 of 19
Bluesource willfully violated these statutes when Fernandez or the Putative Class Members were

terminated without just cause and not paid the required severance.

   68.         Puerto Rico Code 29 L.P.R.A. § 250 et seq., mirrors the federal requirements for

minimum wage. On several occasions, Bluesource failed to pay members of the class for hours

worked. These class members regularly performed manual labor for 10 and 12 hour periods per day

but were underpaid or not paid for altogether for this work. Bluesource willfully violated these

sections by failing to pay Fernandez and the Putative Class Members for all hours worked.

   69.         Puerto Rico Code 29 L.P.R.A. § 271, et seq., mandates that regular working hours

for non-exempt employees are eight (8) hours per day, and forty (40) hours per week. All hours

worked in excess of eight hours in any work day or forty hours in a week must be compensated as

overtime. 29 L.P.R.A. § 273(a), §274. Bluesource willfully violated these sections by failing to

properly compensate Fernandez and the Putative Class Members for all hours actually worked in

excess of eight per day or forty per week. Fernandez and the Putative Class Members regularly

worked in excess of 12 hours per day, 6-7 days per week.

   70.         Puerto Rico Code 29 L.P.R.A. § 283 regulates the meal periods granted to workers.

All non-exempt employees are entitled to 1 hour for a meal, to be taken between the third and sixth

consecutive hours of work. An “employer who requires or allows an employee to work for a period

longer than five (5) consecutive hours, without providing a meal period, must pay the employee an

extraordinary compensation for the time worked” at a rate of one and a half times the regular rate of

pay. Id. Bluesource willfully violated this section by requiring or failing to allow Fernandez and the

Putative Class Members their regular meal periods.

   71.         Puerto Rico Code 29 L.P.R.A. § 501, et seq., requires employers to pay workers who

have worked a certain number of hours a bonus (commonly called a “Christmas Bonus”). This

bonus is provided in addition to any other wages or benefits of any other kind to which an employee



                                                  13


      Case 1:21-cv-00404-LCB-JLW Document 1 Filed 05/19/21 Page 13 of 19
is entitled. Id. Bluesource employed the requisite number of workers, but willfully failed to pay a

bonus to those Putative Class Members who qualified.

    72.         As a result of Bluesource’s willful violations of the applicable Puerto Rico Labor Laws,

Fernandez and the Putative Class Members are entitled to recover their respective unpaid

compensation, liquidated damages (double damages), as provided for by the Puerto Rico Labor Law,

attorneys' fees and costs, pre- and post- judgment interest, and such other legal and equitable relief as

this Court deems just and proper.

    73.         Accordingly, Fernandez and the Puerto Rico Class Members are entitled to overtime

wages under Puerto Rico law in an amount equal to 1 and ½ times their rate of pay, plus liquidated

damages, attorney’s fees and costs.

                     VIII. CLASS AND COLLECTIVE ACTION ALLEGATIONS

    74.         Fernandez incorporate all previous paragraphs and alleges that the illegal pay practices

Bluesource imposed on Fernandez were likewise imposed on the Putative Class Members.

    75.         Numerous individuals were victimized by this pattern, practice, and policy which is in

willful violation of the FLSA and Puerto Rico law.

    76.         Numerous other individuals who worked with Fernandez indicated they were

improperly classified as independent contractors, paid in the same manner, performed similar work,

and were not properly compensated for all hours worked as required by state and federal wage laws.

    77.         Based on their experiences and tenure with Bluesource, Fernandez is aware that

Bluesource’s illegal practices were imposed on the Putative Class Members. At this time, dozens

employees of Bluesource have opted in to this litigation.

    78.         The members of the Day Rate Class were all improperly classified as independent

contractors and not afforded the overtime compensation when they worked in excess of 40 per week.




                                                   14


      Case 1:21-cv-00404-LCB-JLW Document 1 Filed 05/19/21 Page 14 of 19
    79.         The members of the Hourly Class were all improperly classified as independent

contractors and not paid the correct rate for their hours worked in excess of 40 per week.

    80.         Bluesource’s failure to pay appropriate wages and overtime compensation at the rates

required by federal law result from generally applicable, systematic policies, and practices which are

not dependent on the personal circumstances of the Putative Class Members.

    81.         Fernandez’s experiences are therefore typical of the experiences of the Putative Class

Members.

    82.         The specific job titles or precise job locations of the various members of the Putative

Class Members do not prevent class or collective treatment.

    83.         Fernandez has no interests contrary to, or in conflict with, the Putative Class Members.

Like each member of the Putative Class, Fernandez has an interest in obtaining the unpaid overtime

wages owed under federal law.

    84.         A class and collective action, such as the instant one, is superior to other available

means for fair and efficient adjudication of the lawsuit.

    85.         Absent this action, many members of the Putative Class likely will not obtain redress

of their injuries and Bluesource will reap the unjust benefits of violating the FLSA and Puerto Rico

law.

    86.         Furthermore, even if some of the members of the Classes could afford individual

litigation against Bluesource, it would be unduly burdensome to the judicial system.

    87.         Concentrating the litigation in one forum will promote judicial economy and parity

among the claims of individual members of the classes and provide for judicial consistency.

    88.         The questions of law and fact common to each of the Putative Class Members

predominate over any questions affecting solely the individual members. Among the common

questions of law and fact are:



                                                   15


       Case 1:21-cv-00404-LCB-JLW Document 1 Filed 05/19/21 Page 15 of 19
                a) Whether Bluesource employed the members of the Classes within the meaning of

                    the FLSA or state law;

                b) Whether the members of the Classes were improperly misclassified as independent

                    contractors;

                c) Whether Bluesource’s decision to classify the members of the Classes as

                    independent contractors was made in good faith;

                d) Whether Bluesource’s decision to not pay the correct amount for overtime to the

                    members of the Classes was made in good faith;

                e) Whether Bluesource’s violation of the FLSA was willful; and

                f) Whether Bluesource’s illegal pay practices were applied uniformly to all members

                    of the Classes.

    89.         Fernandez’s claims are typical of the claims of the Putative Class Members. Fernandez

and the Putative Class Members sustained damages arising out of Bluesource’s illegal and uniform

employment policy.

    90.         Fernandez knows of no difficulty that will be encountered in the management of this

litigation that would preclude its ability to go forward as a class or collective action.

    91.         Although the issue of damages may be somewhat individual in character, there is no

detraction from the common nucleus of liability facts. Therefore, this issue does not preclude

collective action treatment.

                                         IX.     JURY DEMAND

    92.         Fernandez demands a trial by jury.

                                        X.      RELIEF SOUGHT
    93.         WHEREFORE, Fernandez prays for judgment against Bluesource as follows:




                                                    16


      Case 1:21-cv-00404-LCB-JLW Document 1 Filed 05/19/21 Page 16 of 19
      a.    For an Order designating the Day Rate Class as a collective action and

            permitting the issuance of a notice pursuant to 29 U.S.C. § 216(b) to all

            similarly situated individuals with instructions to permit them to assert timely

            FLSA claims in this action by filing individual Consents to Sue pursuant to 29

            U.S.C. § 216(b);

      b.    For an Order designating the Hourly Class as a collective action and permitting

            the issuance of a notice pursuant to 29 U.S.C. § 216(b) to all similarly situated

            individuals with instructions to permit them to assert timely FLSA claims in

            this action by filing individual Consents to Sue pursuant to 29 U.S.C. § 216(b);

      c.    For an Order pursuant to Section 16(b) of the FLSA finding Bluesource liable

            for unpaid back wages due to Fernandez and the Putative Classes for liquidated

            damages equal in amount to their unpaid compensation;

      d.    For an Order designating the state law classes as class actions pursuant to Fed.

            R. Civ. P. 23;

      e.    For an Order appointing Fernandez and his counsel as Class Counsel to

            represent the interests of the both the federal and Puerto Rico Class;

      f.    For an Order awarding attorneys’ fees, costs and pre- and post-judgment

            interest; and

      g.    For an Order granting such other and further relief as may be necessary and

            appropriate.




                                       17


Case 1:21-cv-00404-LCB-JLW Document 1 Filed 05/19/21 Page 17 of 19
Dated:     New York, New York
           April 26, 2021


                                   Respectfully submitted,


                                   /s/ Dana Cimera
                                   Dana M. Cimera
                                   FITAPELLI & SCHAFFER, LLP
                                   Dana M. Cimera
                                   28 Liberty Street, 30th Floor
                                   New York, NY 10005
                                   Telephone: (212) 300-0375

                                   Michael A. Josephson
                                   Texas Bar No. 24014780
                                   Richard M. Schreiber
                                   State Bar No. 24056278
                                   Andrew Dunlap
                                   Texas Bar No. 24078444
                                   JOSEPHSON DUNLAP, LLP
                                   11 Greenway Plaza, Suite 3050
                                   Houston, Texas 77046
                                   713-352-1100 – Telephone
                                   713-352-3300 – Facsimile
                                   mjosephson@mybackwages.com
                                   adunlap@mybackwages.com
                                   rschreiber@mybackwages.com

                                   AND

                                   Richard J. (Rex) Burch
                                   Texas Bar No. 24001807
                                   BRUCKNER BURCH, PLLC
                                   8 Greenway Plaza, Suite 1500
                                   Houston, Texas 77046
                                   Telephone:     (713) 877-8788
                                   Telecopier:    (713) 877-8065
                                   rburch@brucknerburch.com




                                     18


     Case 1:21-cv-00404-LCB-JLW Document 1 Filed 05/19/21 Page 18 of 19
                                 CERTIFICATE OF SERVICE

        I served a copy of this document on all counsel of record via the Court’s ECF system and the
Federal Rules of Civil Procedure on April 26, 2021.


                                                 /s/ Dana Cimera
                                                 Dana Cimera




                                                19


      Case 1:21-cv-00404-LCB-JLW Document 1 Filed 05/19/21 Page 19 of 19
